Citation Nr: 1412690	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-34 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability with scarring. 

2.  Entitlement to service connection for cataracts, to include as secondary to a bilateral eye disability.

3.  Entitlement to service connection a lung disability, to include bronchiectasis as due to exposure to asbestos.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected conditions. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran (appellant) had active service from December 1967 to June 1974 and March 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's claim for service connection for a back disorder was granted in a March 2013 Decision Review Officer (DRO) decision.  The Veteran did not disagree with either the initial rating or effective date assigned.  Therefore this matter is no longer on appeal before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.

The issues of entitlement to service connection a lung disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral eye disability did not begin during and is not related to any incident of active service, including chemical burns of the eyes.

2.  The Veteran's current cataracts did not begin during and are not related to any incident of active service, including chemical burns of the eyes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for cataracts have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for a Bilateral Eye Disability and Cataracts

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 C.F.R. § 3.307(d), 3.309(a).  The disabilities at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The record reflects that the Veteran has been diagnosed with bilateral neovascularization, diabetic retinopathy, cataracts, dry eye, and refractive error.  The current disability element is met.  Shedden, 381 F.3d at 1167.

The Veteran contends that these disabilities are the result of chemical burns to the eyes which occurred during service.  The Veteran reports that in October 1969 he suffered chemical burns to his eyes when a fire extinguisher fell off a forklift, which damaged his eyes.  The Veteran's service treatment records confirm that the Veteran sustained chemical burns to both eyes when a fire extinguisher fell off a fork lift in October 1969.  The in-service incurrence injury element is met.  Shedden, at 1167.

The claims for service connection for a bilateral eye disability with cataracts turn on whether the in-service chemical burns caused the current eye disabilities.  For the reasons that follow, the Board finds that the current eye disabilities are not related to any incident of active service to include the October 1969 chemical burns.

The Veteran does not contend and the record does not otherwise suggest that he has any medical education, training, or experience.  He is, therefore, a lay witness.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be sufficient to establish a medical nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence has been found to be competent with regard to those matters derived from personal knowledge, those matters within common lay knowledge, and those statements of a medical expert that a lay witness reports.  See Kahana v. Shinseki, 24 Vet. App. 428, 434-35 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

On review of the Veteran's various statements, the Board finds that he has not submitted competent lay evidence of a nexus between the 1969 chemical burns of the eyes and his current eye disabilities.  

The Veteran's statements in support of his claim are not competent lay nexus evidence.  The Veteran filed his claim for a bilateral eye disability in August 2009.  He mentioned the fire extinguisher explosion in service and that he wanted to file a claim for service connection based on it.  The Veteran's January 2010 Notice of Disagreement provides no additional detail.  The Veteran's August 2010 VA Form 9 asserts that his eye disability is related to service.  At best, the Veteran's statements contain a general, conclusory assertion of a nexus.  

The Veteran's statements as recorded in the medical evidence are the same.  A June 2010 VA treatment note indicates that the Veteran was evaluated for the purposes of establishing care.  The Veteran reported recurrent blurriness in his left eye.  He stated that he had a history of cataracts and that he underwent laser surgery on his right eye in 2009.  During a May 2011 VA examination in conjunction with this claim, the Veteran reported that his eyes felt "tired" and that his vision was cloudy with halos around lights, mostly at night.  He used over the counter reading glasses, but did not have prescribed lenses.  The Veteran reported sustaining a chemical burn to both eyes in 1969 and laser retinal surgery to the right eye in 2009.  The Veteran was seen at the eye clinic at the Oklahoma VAMC in January 2013.  The Veteran reported that he was having double vision in his left eye, but that his vision was doing better overall.  

The Veteran has not reported that he had persistent symptoms of the eyes beginning with the 1969 chemical burns and continuing to the present.  Thus, there is no personal knowledge.  The Veteran has multiple eye disabilities.  The Veteran offers no support in common lay knowledge that his neovascularization, diabetic retinopathy, cataracts, dry eye, and refractive error could be related to a past chemical burn.  Finally, these statements do not mention that a medical expert has related his current eye disabilities to the in-service chemical burns.  Thus, there is no competent basis on which the Veteran asserts that his current eye disabilities are related to his in-service chemical burns.  Kahana, 24 Vet. App. at 434-35.  The Board does not afford the Veteran's lay statements any probative weight on the matter of nexus between service and the current eye disabilities.  

On review of the remaining evidence of record, the Board finds that the Veteran's current eye disabilities are not related to any incident of service, including the 1969 chemical burn.  The remaining relevant evidence consists entirely of medical evidence.  The Veteran has not challenged the competency or credibility of any particular medical treatment provider or examiner.  The Board finds the medical evidence, both in-service and post-service, to be competent and credible.  Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  

The Veteran's service treatment records do not show that the Veteran had any residuals of the October 1969 chemical burns.  In August 1973, he sought an ophthalmologic consultation regarding headaches, which were worse while driving.  The record does not demonstrate that the Veteran sought any other treatment for his eyes while in service.  Upon examination in 1981, the Veteran did not report any eye problems and none were noted by the examiner.  

The post-service treatment records are from VA.  As mentioned, the Veteran established care in Jun 2010.  There was no discussion of a possible relationship of the Veteran's eye complaints and any incident of service.  

The Veteran underwent a VA eye examination at the Oklahoma VAMC in May 2011.  The examiner reviewed the Veteran's claims file, including his service and VA treatment records.  The examiner took a history from the veteran.  The Veteran reported that his eyes felt "tired" and that his vision was cloudy with halos around lights, mostly at night.  He used over the counter reading glasses, but did not have prescribed lenses.  The Veteran reported sustaining a chemical burn to both eyes in 1969 and laser retinal surgery to the right eye in 2009.  The examiner noted that the Veteran's cornea were clear with poor tear film in both eyes.  The irises were flat and intact and no NVI was noted.  The vitreous of the right eye was noted to be syneresis and the vitreous of the left eye was syneresis, with temporal PVD.  The examiner's assessment was moderate non-proliferative diabetic retinopathy of both eyes.  The Veteran was also diagnosed with cataracts of both eyes, dry eyes of both eyes, and refractive error of both eyes.  The examiner opined that none of these conditions were caused by or the result of the chemical burns the Veteran sustained to his eyes in October 1969.  The examiner noted that there were no corneal or conjunctive scars, which would be the only remnant of such an injury.  While the Veteran does have some retinal scarring, the examiner opined that this is a result of the laser therapy that was done due to his diabetic retinopathy.  The examiner stated that the Veteran's retinas were not affected by the chemical burns. 

The Veteran was seen at the eye clinic at the Oklahoma VAMC in January 2013.  The Veteran reported that he was having double vision in his left eye, but that his vision was doing better overall.  The physician noted his impression that the Veteran previously had neovascularization of the iris or angle (NVI / NVA) of both eyes, but was now having neovascularization of the disk (NVD) of the right eye.  The physician reported that this was likely due to proliferative diabetic retinopathy (PDR), ocular ischemic syndrome, or central retinal vein occlusion (CRVO).  

The Board finds that the preponderance of the evidence is against a nexus between the in-service chemical burns and the current eye disabilities.  No evidence of eye treatment is provided until 2009 (nearly thirty years after service) and forty years after the chemical burns sustained in October 1969.  The Veteran's VA treatment records indicate that the Veteran has diabetes mellitus and a history of non-compliance with treatment for this condition.  The VA examiner noted that upon examination the scarring in the Veteran's eyes was not consistent with the type of scarring that would result from the chemical burns the Veteran sustained in 1969.  Specifically, the lack of corneal and conjunctive scars, combined with retinal scarring was consistent with results related to laser therapy for diabetic retinopathy.  

The Board finds the opinion of the VA examiner to be of greater probative value.  The examiner provides an opinion that takes into account the Veteran's overall medical condition, his lack of conjunctive and corneal scarring, and provides an explanation for the length of time between the in-service incident and the development of his current condition.  The Board finds that based upon the evidence of record that the Veteran's current bilateral eye disability is less likely than not incurred in or caused by his active service, including the injury sustained in October 1969.  Therefore, service connection for a bilateral eye disability is denied.  Shedden, at 1167.

The Veteran has also indicated that his current cataracts are result of his military service.  Specifically, the Veteran has alleged that this condition is secondary to a bilateral eye disability.  However, secondary service connection cannot be granted because the Veteran is not service-connected for a bilateral eye disability.  38 C.F.R. § 3.310.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims for a bilateral eye disability and for cataracts.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims to establish service connection for a bilateral eye disability and cataracts.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).

The RO provided the Veteran with an adequate notice letter in August 2009, prior to adjudicating these claims in September 2009.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for service connection.  The letter also addressed how the VA assigns disability ratings and effective dates, and who was to provide the evidence.  See, e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The Veteran's claim file contains service treatment records, records of post-service treatment and examinations, and statements from the Veteran and his representative.  

The Veteran's representative argued in a February 2014 informal hearing presentation that the Veteran should be provided with a medical examination in support of his claims, citing 38 U.S.C.A. § 5103A.  See also 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  As discussed above, the Veteran was provided with such an examination in May 2011.  The representative's argument is moot.

If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The Veteran was afforded a May 2011 medical examination to obtain an opinion as to whether his current eye disabilities were the result of the 1969 chemical burns of the eyes.  The examiner concluded that they were not.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  


ORDER

Service connection for a bilateral eye disability with scarring is denied.

Service connection for cataracts is denied.


REMAND

The Veteran also contends that he suffers from a lung disability, to include, bronchiectasis due to exposure to asbestos or other hazardous substances.  The Veteran provided documentation that he has a nodule and infiltrates in the left lower lobe of his lung.  He stated that he was exposed to asbestos and beryllium while performing his duties as missile maintenance technician.  The Veteran indicates that the hangar doors at Ellsworth AFB in South Dakota had asbestos on them that would fall off and would need to be swept up on a daily basis.  The Board finds that there is sufficient evidence of a possible service-connected lung disability to warrant a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran has appealed a claim for a TDIU based upon the effects of his service-connected disabilities.   The Veteran has maintained that his disabilities, including his possible lung disability, preclude him from working.  As this issue is inextricably intertwined with the Veteran's claim for service-connection for a lung disorder, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
  
Accordingly, the case is REMANDED for the following action:

1.  First, contact the Veteran and request that he identify all sources of treatment for a lung disability since 2010, including but not limited to: hospitalizations and examinations from any VA or private facility.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records and associate them with the claims file.  

2.  After the previous development is completed, schedule the Veteran for a VA examination for the purposes of determining the nature and etiology of a lung disability, to include bronchiectasis due to exposure to asbestos.  The examiner is asked to provide an opinion regarding if it is at least as likely as not (50 percent probability or greater) that the Veteran experiences a lung disorder (if any) as a result of his active service.  A rationale should be associated with any conclusion in the examination report, and any necessary tests should be performed. 

3.  After completion of previous instructions, the AMC or RO is to review the expanded record and readjudicate the claims of service connection for a lung disability and for a TDIU.  Thereafter, if any of the remanded claims remain less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


